Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4, 6, 9-12, 14, 16, 18-20is/are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (U.S. Pub No. 2019/0020657 A1) in view of Pelletier et al. (U.S. Pub No. 2016/0309379 A1).



1. Egner teaches a network device in a Multi-Access Edge Computing (MEC) cluster, comprising: one or more processors configured: receive, from a wireless station, information associated with a User Equipment (UE) device that is wirelessly attached to a network through the wireless station [par 0040, For example, the designated broker node MEC may receive a compute work request from a client information handling system such as an loT device or thin client, seek and receive advertisement messages from MECs, access historical trust references, and determine an optimal edge compute partner to satisfy the compute work request according to embodiments herein. A client information handling system may determine needs for computing resources, issue a compute work request, and solicit advertisement messages, access historical trust references, and determine an optimal edge compute partner to satisfy the compute work request], determine an estimate of a time interval to complete a task for the UE device based on the information [par 0080, The client information handling system may determine a task type and a task magnitude based on an amount of data that may need to be processed for the computational task needing additional edge compute resources. The task type and magnitude may be cross referenced with a table or other data to predict how may CPU units or how much memory is necessary for this computing task. Further, the client information handling system may determine an expectation of time to complete the computational task];
 	Egner fail to show when the estimate is less than a threshold time interval, send a message, through the wireless station, which indicates to the UE device to be in a connected state; and execute the task; when the estimate is greater than the threshold time interval, determine whether to execute the task; and offload the task to another network device if the one or more processors determine not to execute the task.
 	In an analogous art Pelletier when the estimate is less than a threshold time interval, send a message [par 0133, A transition to CONNECTED mode may occur if the WTRU determines that secondary connectivity is no longer suitable. The WTRU may determine that the radio conditions are below certain thresholds. A transition to CONNECTED mode may occur if the WTRU determines that secondary connectivity may be invalid], through the wireless station, which indicates to the UE device to be in a connected state and execute the task [par 0132, 0135, A transition to an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that some data that is available for transmission may not be applicable for a transmission using the secondary layer. This may include control plane signaling, such as NAS signaling (e.g., a NAS Service Request and/or a TAU procedure) or RRC signaling (e.g., RRC Connection establishment) and/or user plane data.  A transition to CONNECTED mode may occur if the WTRU determines that secondary connectivity may be impaired. The WTRU may have an outdated configuration for a secondary connection, e.g., following expiration of time validity, detection that some information may need to be updated], when the estimate is greater than the threshold time interval, determine whether to execute the task [par 0133, A transition to an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer. These criteria may include QoS characteristics. A QoS characteristic may be the type of traffic (e.g., whether secondary connectivity is applicable to the type of traffic or service). A QoS characteristic may be the bit rate (e.g., whether a bit rate of an applicable service or services is above a threshold and/or whether the secondary connection can support such a bit rate)], and offload the task to another network device if the one or more processors determine not to execute the task [par 0089, 0113, 0117, An operator may offload traffic from a macro cell or eNB to another cell or eNB that may offer a hot spot overlay network. Traffic may range from intermittent Web browsing to high-definition video services. A user of such an application may have a slow and/or predictable mobility pattern that may enable offloading decisions. The primary and secondary layers may be used in parallel. In some embodiments, the secondary layer may be used for offloading the primary layer. A WTRU operating with layered connectivity may be in an RRC CONNECTED mode in a primary layer and may use resources of a first cell. A resource may be used for one or more specific services, e.g., for a QoS-managed service, such as VoIP, while it may also be configured with a second layer and may use resources in a cell. A resource may be used for one or more other specific services.  The eNB may receive one or more configuration aspects (e.g., security, access parameters for the secondary layer) from another network node, e.g., an MME that may be included in signaling using dedicated or broadcast transmissions towards the WTRU using the RRC protocol. For example, such eNB may be an MeNB].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and Pelletier because an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer.

 
2. Egner and Pelletier defines the network device of claim 1, Egner fail to show wherein when the estimate is greater than the threshold time interval, the one or more processors are further configured to: signal to the UE device, through the wireless station, to enter an inactive state; if the one or more processors determine to execute the task to the wireless station
 	In an analogous art Pelletier show wherein when the estimate is greater than the threshold time interval, the one or more processors are further configured to: signal to the UE device, through the wireless station, to enter an inactive state; if the one or more processors determine to execute the task to the wireless station [par 0133, 0178, 0178,  A transition to an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer. These criteria may include QoS characteristics. A QoS characteristic may be the type of traffic (e.g., whether secondary connectivity is applicable to the type of traffic or service). A QoS characteristic may be the bit rate (e.g., whether a bit rate of an applicable service or services is above a threshold and/or whether the secondary connection can support such a bit rate). A WTRU may transition from an ECM-Connected state to an ECM-inactive state in response to an RRC-Inactive state or signaling therefor. The WTRU may autonomously transition to the ECM-Inactive state when it determines that it may move to an RRC-Inactive state. For example, the WTRU may receive control signaling, such as L3 signaling that releases an RRC Connection. Such signaling may include an indication that the WTRU may move to the ECM-inactive state]
 `	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and Pelletier because an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer.

4. Egner and Pelletier reveal the network device of claim 2, Egner fail to show wherein when the one or more processors offload the task, the one or more processors are configured to: transfer a context associated with the UE device to the other network device;
 	In an analogous art Pelletier show wherein when the one or more processors offload the task, the one or more processors are configured to: transfer a context associated with the UE device to the other network device [par 0089, Resources from different systems (e.g., R12 LTE/WiFi interworking) may be aggregated. An operator may offload traffic from a macro cell or eNB to another cell or eNB that may offer a hot spot overlay network. Traffic may range from intermittent Web browsing to high-definition video services. A user of such an application may have a slow and/or predictable mobility pattern that may enable offloading decisions].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and Pelletier because an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer.

6. Egner and Pelletier disclose the network device of claim 1, wherein the network device is located to minimize latency for the UE device [Egner, par 0069, For example, further narrowing of MEC systems that may qualify as an optimal edge compute partner may be made according to radio proximity to a client information handling system or fewest hops to minimize latencies].


9. Egner and Pelletier convey the network device of claim 1, wherein the one or more processors are further configured to: determine a time interval after which the network device is to discard a context associated with the UE device [Egner par 0090, in doing so, the edge compute advisory system may flag any instances of failure to complete compute work requests, any reported incidents of security breaches or introduction of malware, any reported errors or time out episodes, reported payment problems or fraud, or other significant problems identifiable with the provision of the edge compute services].

10. Egner and Pelletier define the network device of claim 1, wherein a radio access network includes the wireless station and the network device, and wherein the network device is coupled to the wireless station [par 0039, 0042, 0043, A thin client information handling system, a smartcard, a mobile information handling system, or any other information handling system with wireless access and seeking mobile edge computing resources. In some cases, plural wireless links maybe used. Wireless communication may be via WWAN connectivity, WLAN connectivity, WPAN connectivity or any other wireless link protocols. For example, some or all of the wireless gateway device 212, 214, 216, 218 and 220 may be LTE or WCDMA base stations].



11. Egner discloses a method comprising: receiving, by a network device in a Multi- Access Edge Computing (MEC) cluster, from a wireless station, information associated with a User Equipment (UE) device that is wirelessly attached to a network through the wireless station[par 0040, For example, the designated broker node MEC may receive a compute work request from a client information handling system such as an loT device or thin client, seek and receive advertisement messages from MECs, access historical trust references, and determine an optimal edge compute partner to satisfy the compute work request according to embodiments herein. A client information handling system may determine needs for computing resources, issue a compute work request, and solicit advertisement messages, access historical trust references, and determine an optimal edge compute partner to satisfy the compute work request]; determining an
estimate, by the network device, of a time interval to complete a task for the UE device based on the information [par 0080, The client information handling system may determine a task type and a task magnitude based on an amount of data that may need to be processed for the computational task needing additional edge compute resources. The task type and magnitude may be cross referenced with a table or other data to predict how may CPU units or how much memory is necessary for this computing task. Further, the client information handling system may determine an expectation of time to complete the computational task];
 	Egner fail to show when the first time interval is less than a threshold time interval, performing by the network device, sending a message through the wireless station, which indicates to the UE device to be in a connected state; executing the task; and when the estimate is greater than the threshold time interval, performing by the network device: determining whether to execute the task; and offloading the task to another network device if the network device determines not to execute the task.
 	In an analogous art Pelletier show when the first time interval is less than a threshold time interval, performing by the network device[par 0133, A transition to CONNECTED mode may occur if the WTRU determines that secondary connectivity is no longer suitable. The WTRU may determine that the radio conditions are below certain thresholds. A transition to CONNECTED mode may occur if the WTRU determines that secondary connectivity may be invalid], sending a message through the wireless station, which indicates to the UE device to be in a connected state[par 0132, 0135, A transition to an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that some data that is available for transmission may not be applicable for a transmission using the secondary layer. This may include control plane signaling, such as NAS signaling (e.g., a NAS Service Request and/or a TAU procedure) or RRC signaling (e.g., RRC Connection establishment) and/or user plane data.  A transition to CONNECTED mode may occur if the WTRU determines that secondary connectivity may be impaired. The WTRU may have an outdated configuration for a secondary connection, e.g., following expiration of time validity, detection that some information may need to be updated], executing the task; and when the estimate is greater than the threshold time interval[par 0133, A transition to an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer. These criteria may include QoS characteristics. A QoS characteristic may be the type of traffic (e.g., whether secondary connectivity is applicable to the type of traffic or service). A QoS characteristic may be the bit rate (e.g., whether a bit rate of an applicable service or services is above a threshold and/or whether the secondary connection can support such a bit rate)], and offloading the task to another network device if the network device determines not to execute the task[par 0089, 0113, 0117, An operator may offload traffic from a macro cell or eNB to another cell or eNB that may offer a hot spot overlay network. Traffic may range from intermittent Web browsing to high-definition video services. A user of such an application may have a slow and/or predictable mobility pattern that may enable offloading decisions. The primary and secondary layers may be used in parallel. In some embodiments, the secondary layer may be used for offloading the primary layer. A WTRU operating with layered connectivity may be in an RRC CONNECTED mode in a primary layer and may use resources of a first cell. A resource may be used for one or more specific services, e.g., for a QoS-managed service, such as VoIP, while it may also be configured with a second layer and may use resources in a cell. A resource may be used for one or more other specific services.  The eNB may receive one or more configuration aspects (e.g., security, access parameters for the secondary layer) from another network node, e.g., an MME that may be included in signaling using dedicated or broadcast transmissions towards the WTRU using the RRC protocol. For example, such eNB may be an MeNB].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and Pelletier because an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer.


12. Egner and Pelletier defines the method of claim 11, Egner fail to show wherein when the estimate is greater than the threshold time interval, the one or more processors are further configured to: signal to the UE device, through the wireless station, to enter an inactive state; if the one or more processors determine to execute the task to the wireless station
 	In an analogous art Pelletier show wherein when the estimate is greater than the threshold time interval, the one or more processors are further configured to: signal to the UE device, through the wireless station, to enter an inactive state; if the one or more processors determine to execute the task to the wireless station [par 0133, 0178, 0178,  A transition to an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer. These criteria may include QoS characteristics. A QoS characteristic may be the type of traffic (e.g., whether secondary connectivity is applicable to the type of traffic or service). A QoS characteristic may be the bit rate (e.g., whether a bit rate of an applicable service or services is above a threshold and/or whether the secondary connection can support such a bit rate). A WTRU may transition from an ECM-Connected state to an ECM-inactive state in response to an RRC-Inactive state or signaling therefor. The WTRU may autonomously transition to the ECM-Inactive state when it determines that it may move to an RRC-Inactive state. For example, the WTRU may receive control signaling, such as L3 signaling that releases an RRC Connection. Such signaling may include an indication that the WTRU may move to the ECM-inactive state]
 `	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and Pelletier because an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer.


14. Egner and Pelletier reveal the method of claim 12, Egner fail to show wherein when the network device determines to offload the task, performing by the network device further includes transferring a context associated with the UE device to the other network device;
 	In an analogous art Pelletier show when the network device determines to offload the task, performing by the network device further includes transferring a context associated with the UE device to the other network device [par 0089, Resources from different systems (e.g., R12 LTE/WiFi interworking) may be aggregated. An operator may offload traffic from a macro cell or eNB to another cell or eNB that may offer a hot spot overlay network. Traffic may range from intermittent Web browsing to high-definition video services. A user of such an application may have a slow and/or predictable mobility pattern that may enable offloading decisions].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and Pelletier because an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer.


6. Egner and Pelletier provides the method of claim 11, wherein the network device is located to minimize latency for the UE device [Egner, par 0069, For example, further narrowing of MEC systems that may qualify as an optimal edge compute partner may be made according to radio proximity to a client information handling system or fewest hops to minimize latencies].

18. Egner and Pelletier creates the method claim 11, further comprising: determining another time interval after which the network device is to discard a context associated with the UE device [Egner, par 0063, in doing so, the edge compute advisory system may flag any instances of failure to complete compute work requests, any reported incidents of security breaches or introduction of malware, any reported errors or time out episodes, reported payment problems or fraud, or other significant problems identifiable with the provision of the edge compute services].


19. Egner teaches a computer-readable medium, comprising computer-executable instructions, which, when executed by one or more processors, cause the one or more processors to: receive, by a network device in a Multi-Access Edge Computer (MEC) cluster and from a wireless station over a backhaul link, information associated with a User Equipment (UE) device that is wirelessly attached to a network through the wireless station[par 0041, 0047, 0055, 0056, For example, cloud connectivity 210 may be via wired Ethernet connectivity to backhaul connection of the greater internet infrastructure. For example, wireless transceiver320 maybe too distant to effectively provide for wireless connectivity to MEC 5 321 or any other MEC device (not shown)
linked via transceiver 320. A method of operating an edge compute advisory system to select one or more suitable MEC systems for satisfying a compute work request, a method of operating an edge compute advisory system to select one or more suitable MEC systems for satisfying a compute work request]; estimate a first time interval to complete a task the UE device based on the information [par 0080, The client information handling system may determine a task type and a task magnitude based on an amount of data that may need to be processed for the computational task needing additional edge compute resources. The task type and magnitude may be cross referenced with a table or other data to predict how may CPU units or how much memory is necessary for this computing task. Further, the client information handling system may determine an expectation of time to complete the computational task],
 Egner fail to show when the estimate is less than a threshold time interval, perform: signaling, through the wireless station, to the UE device to be in a connected state; executing the task when the estimate is greater than the threshold time interval, perform: determining whether to execute the task; and offloading the task to another network device if the one or more processors determine not to execute the task.
 	In an analogous art Pelletier show when the estimate is less than a threshold time interval, perform: signaling[par 0133, A transition to CONNECTED mode may occur if the WTRU determines that secondary connectivity is no longer suitable. The WTRU may determine that the radio conditions are below certain thresholds. A transition to CONNECTED mode may occur if the WTRU determines that secondary connectivity may be invalid], through the wireless station, to the UE device to be in a connected state [par 0132, 0135, A transition to an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that some data that is available for transmission may not be applicable for a transmission using the secondary layer. This may include control plane signaling, such as NAS signaling (e.g., a NAS Service Request and/or a TAU procedure) or RRC signaling (e.g., RRC Connection establishment) and/or user plane data.  A transition to CONNECTED mode may occur if the WTRU determines that secondary connectivity may be impaired. The WTRU may have an outdated configuration for a secondary connection, e.g., following expiration of time validity, detection that some information may need to be updated], executing the task when the estimate is greater than the threshold time interval, perform: determining whether to execute the task[par 0133, A transition to an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer. These criteria may include QoS characteristics. A QoS characteristic may be the type of traffic (e.g., whether secondary connectivity is applicable to the type of traffic or service). A QoS characteristic may be the bit rate (e.g., whether a bit rate of an applicable service or services is above a threshold and/or whether the secondary connection can support such a bit rate)]; and offloading the task to another network device if the one or more processors determine not to execute the task par 0089, 0113, 0117, An operator may offload traffic from a macro cell or eNB to another cell or eNB that may offer a hot spot overlay network. Traffic may range from intermittent Web browsing to high-definition video services. A user of such an application may have a slow and/or predictable mobility pattern that may enable offloading decisions. The primary and secondary layers may be used in parallel. In some embodiments, the secondary layer may be used for offloading the primary layer. A WTRU operating with layered connectivity may be in an RRC CONNECTED mode in a primary layer and may use resources of a first cell. A resource may be used for one or more specific services, e.g., for a QoS-managed service, such as VoIP, while it may also be configured with a second layer and may use resources in a cell. A resource may be used for one or more other specific services.  The eNB may receive one or more configuration aspects (e.g., security, access parameters for the secondary layer) from another network node, e.g., an MME that may be included in signaling using dedicated or broadcast transmissions towards the WTRU using the RRC protocol. For example, such eNB may be an MeNB].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and Pelletier because an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer.


20. Egner and Pelletier illustrate the computer-readable medium of claim 19, Egner fail to show wherein when the estimate is greater than the threshold time interval, the instructions further cause the one or more processors to perform: signaling, through the wireless station, to the UE device to enter an inactive state; if the one or more processors determine to execute the task, executing the task if the one or more processors processor determines to execute the task; 
 	In an analogous art Pelletier show wherein when the estimate is greater than the threshold time interval, the instructions further cause the one or more processors to perform: signaling, through the wireless station, to the UE device to enter an inactive state; if the one or more processors determine to execute the task, executing the task if the one or more processors processor determines to execute the task [par 0133, 0178, 0178,  A transition to an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer. These criteria may include QoS characteristics. A QoS characteristic may be the type of traffic (e.g., whether secondary connectivity is applicable to the type of traffic or service). A QoS characteristic may be the bit rate (e.g., whether a bit rate of an applicable service or services is above a threshold and/or whether the secondary connection can support such a bit rate). A WTRU may transition from an ECM-Connected state to an ECM-inactive state in response to an RRC-Inactive state or signaling therefor. The WTRU may autonomously transition to the ECM-Inactive state when it determines that it may move to an RRC-Inactive state. For example, the WTRU may receive control signaling, such as L3 signaling that releases an RRC Connection. Such signaling may include an indication that the WTRU may move to the ECM-inactive state]
	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner and Pelletier because an RRC CONNECTED mode in a primary layer may be initiated when the WTRU determines that one or more criteria may not be met for its operation on the secondary layer.
 	Egner shows forwarding a result of executing the task to the wireless station[par 0102, The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed].


Claim(s) 3, 5, 3, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (U.S. Pub No. 2019/0020657 A1) in view of Pelletier et al. (U.S. Pub No. 2016/0309379 A1) in further view of JEONG et al. (U.S. 2015/036997 A1)


3. Egner and Pelletier demonstrate the network device of claim 2, wherein the wireless station is configured to: receive the result forwarded by the network device [par 0102, The client information handling system may remain in communication with the optimal
edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed].
 	Egner and Pellertier fail to show signal the UE device to return to the connected state; and relay the result to the UE device.
 	In an analogous art JEONG show signal the UE device to return to the connected state; and relay the result to the UE device [par 0128, the Signaling Connection Release Indication (SCRI) message including the traffic occurrence-related information from the UE. The control unit 903 also may determine the necessity of UE state transition based on the traffic occurrence-related information and, if necessary, to generate a control message for RRC connection state transition. The control unit 903 may also transmit the control message to the UE|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, Pelletier, and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.


5. Egner and Pelletier convey the network device of claim 4, wherein the other network device is to: receive the context from the network device; execute the task; and forward a result of the task to the wireless station and wherein the wireless station is to: receive the result forwarded by the network device [Egner, par 0102, The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed],
 	Egner and Pelletier fail to show the UE device to return to the connected state; and relay the result to the UE device.
 	In an analogous art JEONG show the UE device to return to the connected state; and relay the result to the UE device[par 0128, the Signaling Connection Release Indication (SCRI) message including the traffic occurrence-related information from the UE. The control unit 903 also may determine the necessity of UE state transition based on the traffic occurrence-related information and, if necessary, to generate a control message for RRC connection state transition. The control unit 903 may also transmit the control message to the UE]
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, Pelletier, and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.


13. Egner and Pelletier disclose the method of claim 12, Egner and Pelletier wherein the wireless station is configured to: receive the result forwarded by the network device [par 0102, The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed|.
 	In an analogous art JEONG signal the UE device to return to the connected state; and relay the result to the UE device [par 0128, the Signaling Connection Release Indication (SCRI) message including the traffic occurrence-related information from the UE. The control unit 903 also may determine the necessity of UE state transition based on the traffic occurrence-related information and, if necessary, to generate a control message for RRC connection state transition. The control unit 903 may also transmit the control message to the UE|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, Pelletier, and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.


15. Egner and Pelletier conveys the method of claim 14, wherein the other device is to: receive the context transferred from the network device; execute the task; and forward a result of the task to the wireless station, and wherein the wireless station is to: receive the result forwarded by the network device [par 0102, The client information handling system may remain in communication with the optimal edge compute partner or partners as needed, and receive the result of the completed computing task or tasks assigned if successfully completed];
 	Egner and Pelletier fail to show signal the UE device to return to the connected state; and relay the result to the UE device.
In an analogous art JEONG show signal the UE device to return to the connected state; and relay the result to the UE device [par 0128, the Signaling Connection Release Indication (SCRI) message including the traffic occurrence-related information from the UE. The control unit 903 also may determine the necessity of UE state transition based on the traffic occurrence-related information and, if necessary, to generate a control message for RRC connection state transition. The control unit 903 may also transmit the control message to the UE|
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, Pelletier, and JEONG because provides an apparatus for controlling the communication module efficiently to reduce battery power consumption of the communication terminal such as smartphone and MTC terminal.


5.  	Claims 7, 8, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Egner et al. (U.S. Pub No. 2019/0020657 A1) in view of Pelletier et al. (U.S. Pub No. 2016/0309379 A1) in further view of lwamoto (U.S. Pub No. 2007/0157199 Al)

7. Egner and Pelletier display the network device of claim 1, wherein when the one or more processors estimate the first time interval, the one or more processors are configured to: determine a maximum value among a plurality of estimated time intervals corresponding to a plurality of threads associated with the task [par 0056, In other example embodiments, the compute work request may include a maximum time within which a task must be completed 503. In other embodiments, CPU units 504 or memory needed 505 may be transmitted with the compute work request to define resources necessary to complete the requested task or tasks],
 	Egner and Pelletier fail to show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete a portion of the task.
 	In an analogous art lwamoto show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete a portion of the task [par 0009, The different groups of registers maybe explicitly assigned to different program threads at compile time and these different program threads may run on the SPU simultaneously. The contents of registers assigned to a particular software thread need not be swapped out, e.g., during direct memory access (DMA). Unfortunately, each group of registers has to be explicitly assigned to a thread a compile time since the use of registers is not indexed|.
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, Pelletier, and lwamoto because this provides a task scheduling in a processing system having a main memory and a processor having a plurality of software-configurable registers

8. Egner, Pelletier, and Iwamoto disclose the network device of claim 7, Egner and Pelletier fail to show wherein each of the plurality of threads uses one or more resources, wherein each of the resources includes a processor core.
 	In an analogous art lwamoto show wherein each of the plurality of threads uses one or more resources, wherein each of the resources includes a processor core [par 0009, One prior art technique for avoiding context switches is to split the available registers fora processor amongst multiple threads. Since threads can operate independently the available registers maybe divided up amongst the various threads of a program].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, Pelletier, and lwamoto because this provides a task scheduling in a processing system having a main memory and a processor having a plurality of software-configurable registers

17. Egner and Pelletier define the method of claim 11, wherein determining the estimate includes: determining a maximum value among a plurality of estimated time intervals corresponding to a plurality of threads associated with the task [par 0056, /n other example embodiments, the compute work request may include a maximum time within which a task must be completed 503. In other embodiments, CPU units 504 or memory needed 505 maybe transmitted with the compute work request to define resources necessary to complete the requested task or tasks],
 	Egner and Pelletier fail to show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete its portion of the task.
 	In an analogous art lwamoto show wherein each of the plurality of estimated time intervals is a time that a corresponding thread, among the plurality of threads, takes to complete its portion of the task [par 0009, The different groups of registers may be explicitly assigned to different program threads at compile time and these different program threads may run on the SPU simultaneously. The contents of registers assigned to a particular software thread need not be swapped out, e.g., during direct memory access (DMA). Unfortunately, each group of registers has to be explicitly assigned to a thread a compile time since the use of registers is not indexed].
 	Before the effective filing date it would have been obvious to one of ordinary skill in the art to combine the teachings of Egner, Pelletier, and lwamoto because this provides a task scheduling in a processing system having a main memory and a processor having a plurality of software-configurable registers.




Response to Arguments

Amended claim 1 recites a network device comprising one or more processors configured to, when the estimate (of the time interval to complete a task) is greater than the threshold time interval, offload the task to another network device if the one or more processors determine not to execute the task. Assuming for the sake of argument that the expectation value of traffic arrival time of JEONG can be construed as the estimate of a time interval for the one or more processors to complete a task of claim 1, paragraph 103 (or any other portion) of JEONG does not disclose or suggest offloading the traffic or any task associated with the traffic if the expectation value of traffic arrival time is greater than the first threshold when the RAN (or any device in the RAN) determines to offload the traffic or the task associated with the traffic, as would apparently be required based on the alleged correspondence of features in JEONG to features of claim 1.
Each of claims 7, 8, and 17 depends on claim 1 or 11. IWAMOTO does not cure the deficiencies in EGNER and JEONG with respect to the rejection of claims 1 and 11. Thus, claims 7, 8, and 17 are patentable for at least the reasons that their base claims 1 and 11 are patentable.

The applicant arguments are moot in view of newly rejected claims. The are anticipated be Pelletier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A HARLEY whose telephone number is (571)270-5435. The examiner can normally be reached 7:30-300 6:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON A HARLEY/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468